Citation Nr: 1634151	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral fallen arches with plantar fasciitis, evaluated as 10 percent disabling prior to June 28, 2012, and 30 percent disabling beginning June 28, 2012.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (previously tendonitis).

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome (previously tendonitis).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal
from a May 2006 rating decision issued by the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to
the Veteran's claims.

In November 2007, the Veteran testified at a hearing before a Decision Review
Officer at the Cleveland RO.  A transcript of the hearing has been associated with
the Veteran s claims folder.

In June 2010, the Veteran testified at a video conference hearing before the
undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the
hearing has been associated with the Veteran's claims folder.

In a November 2010 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated in April 2011, pursuant to an April 2011 Joint Motion for Remand (JMR). 

In September 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to June 28, 2012, the Veteran's bilateral foot disability was manifested by the use of arch supports, without evidence of flat feet, or objective evidence of marked deformity, pronation, abduction, etc., pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities of one or both feet.

2.  For the period beginning June 28, 2012 until May 8, 2016, the Veteran's bilateral foot disability more nearly approximated severe pes planus.

3.  From May 9, 2016, the Veteran's bilateral foot disability has more nearly approximated pronounced pes planus.

4.  Prior to May 31, 2013, the Veteran's left knee disability was manifested by complete resolution of the tendonitis disability and full range of motion of the left knee from 0 to 140 degrees; there was no evidence of recurrent subluxation or lateral instability.

5.  Prior to May 31, 2013, the Veteran's right knee disability was manifested by complete resolution of the tendonitis disability and full range of motion of the right knee from 0 to 140 degrees; there was no evidence of recurrent subluxation or lateral instability.

6.  As of May 31, 2013, the Veteran's left knee disability demonstrates slight instability of the left knee.

7.  As of May 31, 2013, the Veteran's right knee disability demonstrates slight instability of the right knee.


CONCLUSIONS OF LAW

1.  Prior to June 28, 2012, the criteria for an evaluation in excess of 10 percent for bilateral fallen arches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).

2.  For the period beginning June 28, 2012 until May 8, 2016, the criteria for an evaluation in excess of 30 percent for bilateral fallen arches with plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).

3.  For the period beginning May 9, 2016, the criteria for a 50 percent rating, but no higher, for bilateral fallen arches with plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).

4.  The criteria for an evaluation in excess of 10 percent for left knee patellofemoral syndrome are not met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5260 (2015).

5.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome are not met at any time during the appeal.  38 U.S.C.A. §§ 1155 5107 (West 2014) , 38 C.F.R. §§ 4 40, 4 45, 4.71a, Diagnostic Codes 5299-5260 (2015).


6.  As of May 31, 2013, the criteria for a separate 10 percent rating, but no higher, for slight instability of the left knee are met.  38 U.S.C.A. §§ 1155 5107 (West 2014), 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

7.  As of May 31, 2013, the criteria for a separate 10 percent rating, but no higher, for slight instability of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to functional impairment and painful motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the words "slight," "moderate and "severe, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. §7104 (West 2014), 38 C.F.R. §§ 4.2, 4.6 (2015).

Bilateral Foot Disability

The Veteran's bilateral fallen arches with plantar fasciitis have been rated by analogy to pes planus, under Diagnostic Code (DC) 5276.  Under this diagnostic code, a 10 percent rating is warranted for moderate impairment, bilaterally, manifested by the weight bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation abduction etc ) pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

Period Prior to June 28, 2012

VA Medical Center ("VAMC ) treatment records beginning in June 2005 show that, although the Veteran was diagnosed as having a past history of flat feet, there was no evidence of complaints of or a recent diagnosis of flat feet.

During the April 2006 VA examination, the Veteran reported pain in the bilateral feet associated with prolonged walking and standing for more than 20 to 30 minutes.  She said that she only experienced pain during those activities, but did not experience chronic pain.  She said that she worked as an information technology specialist, and added that her job was not affected by her feet.  Upon examination, she appeared to have low arches while standing with no tenderness on palpation.  The examiner further noted that there was full range of motion of the feet and she was able to perform heel and toe walking without difficulty.  The examiner noted that while low arches with associated pain on weight bearing were noted clinically, she concluded that the Veteran's plantar arches appeared unremarkable as flat feet were not confirmed on x-ray reports.  She also found that the Veteran did not have increased pain, weakness, fatigability lack of endurance or incoordination after repeated use of the feet.

During the October 2009 VA examination, it was noted that the Veteran had low arches bilaterally, but there was no evidence of flat feet.  There was no painful motion, edema, instability, weakness or tenderness.  Her gait was normal and there were no calluses, breakdown or unusual shoe wear patterns.  She had full range of motion of the ankles bilaterally and upon repetitive testing there was no pain, weakness, fatigue, lack of endurance or incoordination.  An X-ray of the feet showed no evidence of acute fracture or dislocation.  Joint spaces were maintained, and there was no evidence of soft tissue calcification.

During her June 2010 Board hearing, the Veteran testified that she had been informed by her private podiatrist that X-rays showed a bone spur in her left foot, which was causing her pain.  She also testified that she had bilateral foot pain and swelling, as well as bilateral calluses.

Based on a review of the evidence of record for this period, the Board concludes that the criteria for a disability rating in excess of 10 percent for bilateral fallen arches are not met prior to June 28, 2012.

In this regard, the Board notes that at no time during this period on appeal have either of the Veteran's feet been manifested by objective evidence of marked deformity (pronation, abduction, etc. ), pain on manipulation and use accentuated, indication of swelling on use or characteristic callosities.  Rather, the condition was manifested by the use of arch supports and pain upon prolonged walking or standing and pain on weight bearing.  

In forming this decision, the Board has considered the statements from the Veteran, including her aforementioned reports during her June 2010 Board hearing of foot pain, swelling and bilateral calluses, which, if confirmed, would be supportive of a higher rating under DC 5276.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences, and she is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible beliefs that her disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

With regard to assigning a higher disability rating based on functional loss, as contemplated by the Court's holding under DeLuca v. Brown for the Veteran's bilateral foot disability, the Board acknowledges the Veteran's reports that both of her feet were subjected to considerable stress due to the decrease of their normal functioning of locomotion and shock absorption with a destabilization in musculature.  See June 2007 Notice of Disagreement.  The Veteran also reported foot pain from prolonged walking and standing and swelling of the feet.  However, during range of motion exercises during this period, there was no additional loss of motion or functional impairment after repeated use of the feet.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board finds that the Veteran is adequately compensated by the 10 percent rating currently assigned during this period.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected bilateral fallen arches, prior to June 28, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

Period Beginning June 28, 2012 until May 8, 2016

At VA examination on June 28, 2012, the Veteran was diagnosed with moderately severe bilateral flatfeet.  It was noted that she used inserts with some improvement.  On physical examination, there was no swelling of the feet.  However, there were findings of pain on use of the feet, pain on manipulation and use accentuated, characteristic callosities, and extreme tenderness of the plantar surface of both feet.

A February 2013 report from VA physician, Dr. W.T., indicates that the Veteran had been treated by podiatry at the Dayton VA Medical Center since November of 2009, and that she had multiple treatment modalities to help alleviate her pain, including custom molded orthotics, shoe modification, physical therapy and immobilization.  She eventually developed plantar fasciitis in both feet due to these problems.  Dr. T. also noted that the Veteran had failed conservative treatments and had undergone a surgical procedure on the left foot, and was planning on the same procedure on the right foot to help with these issues.

On VA examination in May 2013, the Veteran complained of pain on standing and walking.  She reported undergoing several trials of steroid pills, injections and physical therapy, with little relief.  She also reported frequently walking with a cane to take the weight off of her feet and knees.  X-rays did not show any abnormal findings.  She was diagnosed with plantar fasciitis, and the examiner opined that the plantar fasciitis was due to the service-connected flat feet.  The examiner explained that the altered mechanics of ambulation would incite inflammatory changes due to mechanical stress, leading to fasciitis.  

Based on a review of the evidence of record for this period, the Board concludes that the criteria for a disability rating in excess of 30 percent for bilateral flat feet are not met for the period beginning June 28, 2012 and ending May 8, 2016.

In this regard, although VA Dr. W.T. noted in February 2013 that the Veteran's bilateral foot disability had not been improved with orthopedic shoes or appliances, there were no objective findings during this period, including during the May 2013 VA examination, of other signs and symptoms of pronounced flatfoot, including marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.

The Board notes that the June 2012 VA examiner did not indicate that he had reviewed the Veteran's claims file prior to examining the Veteran.  Nevertheless, there is no other evidence of record, VA or private, that indicates that the Veteran's symptoms at that time were worse than what was reported on examination in June 2012.  Therefore, invalidating the results of the June 2012 VA examination still would not afford the Veteran a higher rating under DC 5276.  

The Board notes that there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral foot disability results in additional range of motion loss, due to her symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Indeed, the evidence of record clearly indicates that the Veteran retained good range of motion of the feet.  Thus, while the Veteran experienced pain, the Board finds that the 30 percent evaluation assigned for both feet for this period adequately portrays any functional impairment and pain that the Veteran experienced as a consequence of use of her feet.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected bilateral foot disability, for the period June 28, 2012 until May 8, 2016.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

Period Beginning May 9, 2016

A May 9, 2016 VA examination shows that the Veteran had pain on use and pain accentuated on manipulation of both feet, as well as extreme tenderness of both feet.  There was no swelling on use or characteristic calluses of the feet.  There was also bilateral marked deformity (pronation) and inward bowing of the Achilles tendon of both feet, but no marked inward displacement or severe spasm of the Achilles tendon.  

Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that as of May 9, 2016, the Veteran's bilateral flat feet disability more nearly approximates the criteria for a 50 percent disability rating under DC 5276.  This is the maximum schedular rating for bilateral pes planus under DC 5276. 

Because 50 percent is the highest schedular rating available for bilateral pes planus, there is no legal basis for the assignment of a higher schedular rating.

For all of the periods on appeal, the Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral foot disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, at no time during the period on appeal was the Veteran diagnosed with weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux valgus (DC 5280), hallus rigidus (DC 5281), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  

The Board has also considered whether separate ratings may be awarded for each foot pursuant to DC 5284, in lieu of the single rating currently assigned under DC 5276, to render a higher overall rating for the Veteran's bilateral foot disability.  To that effect, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating, moderately severe foot injuries are assigned a 20 percent disability rating, and severe foot injuries are assigned a 30 percent disability rating. In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board observes that the words "moderate", "moderately severe", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2015); 38 C.F.R. §§ 4.2, 4.6 (2015).

However, the Board's reading of VA regulations leads it to conclude that separate ratings under DC 5284 are not warranted in this case.  The Board concludes that DC 5284 is not applicable to the instant case and that the Veteran's service-connected bilateral fallen arches with plantar fasciitis is more appropriately rated under DC 5276. 

VA's Schedule for Rating Disabilities sets forth a specific diagnostic code applicable to acquired flatfoot (i.e., DC 5276).  It is significant in the Board's view that pes planus is expressly addressed by a specific diagnostic code.  The Veteran's symptoms of pain on manipulation and use of the feet, tenderness, swelling on use, deformity, callosities, inward displacement and spasm of the tendo Achillis on manipulation, and similar symptoms are specifically noted in the rating criteria for DC 5276.  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under DC 5284 was not permitted).  Because there is a specific diagnostic code for pes planus, it is not appropriate to rate the Veteran's disability under another diagnostic code.

The Board also finds that the Veteran's diagnosed bilateral plantar fasciitis is also contemplated under DC 5276.  "Plantar fasciitis is defined as inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed. 1994)).  The symptoms associated with the Veteran's plantar fasciitis have included extreme tenderness of the plantar surface of both feet.  Bilateral plantar foot pain is specifically noted in the rating criteria for DC 5276.  This symptom is noted among the criteria for a 50 percent rating.  As such, the clear intent is that symptoms of pain and tenderness of the plantar surface of the feet are encompassed under and contemplated in the rating criteria for DC 5276.

On the other hand, the clear intent of DC 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.  The Board is cognizant of the VAOPGCPREC 9-98 for authority that DC 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  However, the Board does not read this General Counsel opinion as mandating application of DC 5284 instead of DC 5276 for service-connected bilateral pes planus with plantar fasciitis.  DC 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  In this case, there are no manifestations of the service-connected bilateral pes planus which are not contemplated by DC 5276.  Hence, separate ratings under DC 5284 are not warranted because the Veteran is already in receipt of ratings under DC 5276 on the basis of symptoms associated with plantar fasciitis and separate ratings under DC 5284 would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015). 

Moreover, the Board finds that the Veteran's bilateral pes planus, characterized as bilateral fallen arches with plantar fasciitis, is correctly rated under DC 5276, in keeping with the overall scheme for rating disabilities.  Thus, separate ratings for each foot under DC 5284 are not warranted based on the facts of this case at any time during the claim period.  

Extraschedular Consideration

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluations for her levels of impairment.  In other words, she does not have any symptoms from her service-connected bilateral foot disability that are unusual or are different from those contemplated by the schedular criteria. 
There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from her bilateral foot disability.  She has not asserted that she experiences a compounding effect that is not already captured by the schedular ratings assigned for her multiple service-connected disabilities.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted for any period on appeal.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 

Left and Right Knee Disabilities

The Veteran's service-connected right and left knee disabilities are each currently evaluated as 10 percent disabling under Diagnostic Codes 5299-5260. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4 20.  Diagnostic Code 5299 is a general reference to disabilities of the musculoskeletal system.  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  Malunion of these bones, with marked knee or ankle disability, is rated 30 percent disabling.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The VA General Counsel  has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

VAMC treatment records dated from June 2005 to March 2008 show that her extremities were normal without any noted abnormalities, and that she had full range of motion of both knees.  X-rays taken during this period were unremarkable.  During the April 2006 VA examination, the Veteran reported chronic problems with pain in the knees, generally associated with increased walking, climbing stairs and prolonged sitting.  She also reported stiffness associated with prolonged sitting.  Upon examination, the examiner noted that pain was generally in her knees with the aforementioned activities; otherwise, she did not experience chronic pain in the knees.  There was full range of motion of the knees bilaterally, with mild tenderness on palpation of the lateral and medial aspects of the left knee.  There was crepitus present, more so in the right knee than the left, but no instability of the ligaments in either knee.  She was able to heel and toe walk, and following repetitive movements, there was no evidence of increased pain, weakness, fatigability, lack of endurance, or incoordination.  Although she reported some mild discomfort when having to get on her knees to look at computer towers while working, she said that her current job had not been impacted by her bilateral knee disorders.  X-rays of the knees were unremarkable.

In September 2007, an MR1 of the left knee following an injury revealed no meniscal tear with the cruciate and collateral ligaments intact.  The patellofemoral joint was unremarkable, and there was no effusion.  The quadriceps and patellar tendons were unremarkable as well.  The findings were negative except for a very small popliteal/Baker's cyst.

During the October 2009 VA examination, the Veteran again said that she experienced bilateral knee pain with weakness, but no stiffness, deformity, instability or giving way, no locking and no lack of endurance.  She said she experienced flare-ups of pain once per month as a result of prolonged sitting.  Upon examination she had full range of motion of both knees without edema, effusion, instability, tenderness or redness.  There was also no abnormal movement, no guarding of movement, no deformity, malalignment, drainage or weakness.  Her gait was normal and following repetition, there was no additional pain, weakness fatigue, lack of endurance or incoordination.  X-rays of the bilateral knees revealed normal bony structures and essentially normal findings.  The VA examiner concluded that both the left knee and right knee tendonitis had resolved, as there was no evidence of tendonitis found during the examination.

At the June 2012 VA examination, the Veteran was diagnosed with bilateral patellofemoral syndrome.  She reported experiencing flare-ups that impacted her ability to walk up stairs.  Range of motion testing showed that flexion was to 140 degrees, with pain beginning at 140 degrees; extension was to 0 degrees, with pain beginning at 0 degrees.  She was able to perform repetitive-use testing, which did not change range of motion or the degree at which pain began.  She had tenderness or pain to palpation for joint line or soft tissue.  The only functional impairment noted following repetitive-use testing was pain on movement.  

On VA examination on May 31, 2013, the Veteran was diagnosed with bilateral patellofemoral syndrome in both knees.  Range of motion testing showed flexion to 140 degrees, with pain at 135 degrees and extension to 0 degrees, with pain at 0 degrees.  She was able to perform repetitive motion, with no change in range of motion.  Functional impairment was reported as incoordination with an impaired ability to execute skilled movements smoothly and pain on movement.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength was normal.  

Based on a review of the evidence of record, the Board concludes that the criteria for a disability rating in excess of 10 percent for left knee tendonitis or right knee tendonitis under DC 5260 are not met at any time during the appeal period.  In this regard, the Board notes that, even with consideration of pain on examination in 2012 and 2013 and incoordination following repetitive-use testing on examination in 2013, and the Veteran's reports of flare-ups of knee pain that affected her ability to climb stairs, the Veteran was still able to flex well beyond the 30 degrees required for a higher rating under DC 5260 and extension is normal.  Furthermore, there is no evidence that the bilateral knee disability has a significant impact on the Veteran's ability to perform activities of daily living, including bathing, dressing, and toileting or eating.  Therefore, the Board finds that the Veteran's functional impairment is contemplated in the 10 percent rating currently assigned for each knee, and a higher rating is not warranted under DeLuca.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral knee disability.

In this case there has been no evidence during the course of the appeal that the Veteran has been diagnosed as having degenerative arthritis in either the left or right knee.  Moreover, as the Veteran is already rated under DC 5260 for the same symptomatology, i.e. limitation of motion with pain, the assignment of a separate rating under DC 5003 would be considered pyramiding as her knee disabilities under DC 5260 would be duplicative of those under DC 5003.  See 38 C F R § 4.14 (2010) Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In addition, because there is no evidence during the appeal of ankylosis, recurrent subluxation, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of semilunar cartilage, limitation of extension of the leg, impairment of the tibia and fibula, or genu recurvatum, diagnostic codes 5256 or 5258-5263 are not applicable.

Separate Ratings for Lateral Instability Beginning May 31, 2013

As noted above, on VA examination on May 31, 2013, range of motion was essentially normal and the Veteran was able to perform repetitive motion, with no change in range of motion.  There was some functional impairment noted after repetitive-use testing, but no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength was normal.  There was no evidence of recurrent subluxation, but there was evidence of slight (1+) medial lateral instability of both knees.  See May 2013 VA examination report.  Accordingly, the Board finds that as of May 31, 2013, separate 10 percent ratings for the right and left knee are warranted, under DC 5257.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluations for her level of impairment.  In other words, she does not have any symptoms from her service-connected bilateral knee disability that are unusual or are different from those contemplated by the schedular criteria. 

There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from her bilateral knee disability.  She has not asserted that she experiences a compounding effect that is not already captured by the schedular ratings assigned for her multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 


ORDER

Prior to June 28, 2012, a rating in excess of 10 percent for bilateral fallen arches is denied.

For the period beginning June 28, 2012 until May 8, 2016, a rating in excess of 30 percent for bilateral fallen arches with plantar fasciitis is denied.

For the period beginning May 9, 2016, a 50 percent rating, but no higher, for bilateral fallen arches with plantar fasciitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

As of May 31, 2013, a separate 10 percent rating, but no higher, for instability of the left knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.

As of May 31, 2013, a separate 10 percent rating, but no higher, for instability of the right knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


